SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 12, 2010 ALLSTARRESTAURANTS (Exact name of registrant as specified in Charter) Nevada 000-52763 20-2638087 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 24th Floor, Building A, Zhengxin Mansion, No.5 of 1st Gaoxin Rd, Hi-Tech Development Zone, Xi’an City, PRC (Address of registrant's principal executive offices) 029-82098912-8038 (Issuer’s Telephone Number, Including Area Code 1458 Broad Street, Regina, Sask. S4R 1Y9, Canada (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 Forward Looking Statements This Form 8-K and other reports filed by Registrant from time to time with the Securities and Exchange Commission (collectively the “Filings”) contain or may contain forward looking statements and information that are based upon beliefs of, and information currently available to, Registrant's management as well as estimates and assumptions made by Registrant's management. When used in the filings the words “anticipate”, “believe”, “estimate”, “expect”, “future”, “intend”, “plan” or the negative of these terms and similar expressions as they relate to Registrant or Registrant's management identify forward looking statements. Such statements reflect the current view of Registrant with respect to future events and are subject to risks, uncertainties, assumptions and other factors (including the risks contained in the section of this report entitled “Risk Factors”) relating to Registrant's industry, Registrant's operations and results of operations and any businesses that may be acquired by Registrant. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. Although Registrant believes that the expectations reflected in the forward looking statements are reasonable, Registrant cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, Registrant does not intend to update any of the forward-looking statements to conform these statements to actual results. The following discussion should be read in conjunction with Registrant's pro forma financial statements and the related notes that will be filed herein. In this Form 8-K, references to “we,” “our,” “us,” “our company,” “AREN”, “Allstar” or the “Registrant” refer to Allstar Restaurants., a Nevada corporation. Item1.01 Entry Into A Material Definitive Agreement As more fully described in Item 2.01 below, on February 12, 2010, Allstar executed and consummated a Merger Agreement and Plan of Reorganization dated February 12, 2010, (the “Merger Agreement”) by and among Allstar Restaurants, a Nevada corporation Allstar Acquisitions Co., a Delaware corporation which is a wholly owned subsidiary of Allstar Restaurants. China Qinba Pharmaceuticals, Inc., a Delaware corporation (“China Qinba Pharmaceuticals”), Terry G. Bowering and Guozhu Wang, Guiping Zhang, Xiu’e Xing, Yong Xu, XiLing Gao, Xianhong Xue, Congge Wei and Xiulan Kangconstitutingthe majority Shareholders of China Qinba Pharmaceuticals, Inc.The material terms of the Merger Agreement are more fully described in Exhibit 2.1 of this report. In the Merger Transaction, through our wholly-owned subsidiary Allstar Acquisitions Co., we acquired control of China Qinba Pharmaceuticals, Inc.a Delaware corporationand the parent company of Xi-an Development Co., Ltd., a wholly foreign-owned enterprise (“WFOE”) organized under the laws of the People’s Republic of China (“PRC”) (“Xi’an Development”), by issuing to the all of the China Qinba Pharmaceuticals Shareholders shares our of Common Stock as consideration for all of the outstanding capital stock of China Qinba Pharmaceuticals. The Majority Qinba Shareholders with whom we consummated the merger included Guozhu Wang, Guiping Zhang, Xiu’e Xing, Yong Xu, XiLing Gao, Xianhong Xue, Congge Wei and Xiulan Kang (the “Majority China Qinba Shareholders”). At the closing, Allstar Restaurants issued 33,600,000 shares of common stock to all ofthe China Qinba Pharmaceuticals Shareholders as merger consideration for 100% of the common stock of China Qinba Pharmaceuticals. Immediately after the Closing, we had a total of 38,450,000 shares of common stock outstanding, with all ofthe China Qinba Pharmaceuticals Shareholders (and their assignees) owning approximately 87.39 % of our outstanding common stock, and the balance held by those who held our common stock prior to the Closing. Our board of directors (the “Board”) as well as the directors and the majority shareholders of China Qinba Pharmaceuticals each approved the Merger Agreement. Following the Closing Date, Allstar Acquisitions Co. merged with and into China Qinba Pharmaceuticals, which became the surviving entity and our wholly-owned subsidiary. Pursuant to the Merger Agreement, Terry Bowering transferred 5,100,000 shares of common stock of Allstar Restaurants for cancellation in exchange for 100% of the issued and outstanding shares of China Doll Foods Ltd. a wholly-owned subsidiary, d/b/a China Doll Restaurant and Lounge. Terry Bowering and Allstar Restaurants entered into a binding agreement with respect to such transaction on February 12, 2010. Item2.01 Completion of Acquisition or Disposition of Assets Closing of Merger Agreement As described in Item 1.01 above, on February 12, 2010, we acquired China Qinba Pharmaceuticals, a PRC based pharmaceutical manufacturing company in accordance with the Merger Agreement. The closing of the transaction took Page 2 place on February 12, 2010 (the “Closing Date”). On the Closing Date, pursuant to the terms of the Merger Agreement, we acquired all of the outstanding capital stock and ownership interests of China Qinba Pharmaceuticals from China Qinba Pharmaceuticals Shareholders; and the China Qinba Pharmaceuticals Shareholders transferred and contributed all of their Interests to us. In exchange, we issued to the China Qinba Pharmaceuticals Shareholders 33,600,000 shares, which represent approximately 87.39% of our common stock, upon completion of certain related transaction as described herein. On the Closing Date, Allstar Acquisition Co. merged into China Qinba Pharmaceuticals and China Qinba Pharmaceuticals became our surviving wholly owned subsidiary. Post-Closing Matters Pursuant to the Merger Agreement the Company is also obligated to take certain post-closing actions, including: (a) Board of Directors. Within 120 days following the closing, the Company is required to nominate a five-member Board of Directors of the Company, a majority of which shall be independent, as defined under the NASDAQ Marketplace Rules, and to take all actions and obtain all authorizations, consents and approvals as are required to be obtained in order to effect the election of those nominees. As of the date of this Current Report, the company has two directors, neither of which are independent. The Company shall appoint four new directors, of which three will be independent, within 120 days following the closing, see Item 2.01 - “Directors and Executive Officers,” - “Our Directors and Executive Officers” of this Current Report. At the Closing, (i) Mr. Guozhu Wang was duly appointed to the Board of Directors of the Company, and (ii) subject to Rule 14F-1 of the Exchange Act, Mr. Terry Bowering shall resign as a member of the Board of Directors of the company, and Tao Lei, Zaizhi Cheng, Xiaogang Zhu and Michael Segal shall be duly appointed to the Board of Directors of Allstar Restaurants. (b) Filing of Registration Statement. Within 90 days of the closing of the Merger, we are obligated to file a registration statement with the SEC covering and registering for re-sale all of the Common Stock underlying the warrants issued in the Warrant Private Placement. The Warrant Private Placement Agreement is filed as an Exhibit. (c) Reverse Share Split.Within 90 days of the closing of the Merger, the company will use its best commercially reasonable efforts to effect a 5 for 6 reverse share split. (d) Name Change.Within 30 days of the closing of the Merger, the company will use its commercially reasonable efforts to effect a name change from AllStar Restaurants to China Pharmaceuticals, Inc. BUSINESS Background of Allstar Restaurants and Corporate Structure
